Citation Nr: 1426691	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for mouth cancer.

3.  Entitlement to service connection for malaria.

4.  Entitlement to a compensable initial disability rating for bilateral hearing loss prior to January 20, 2014 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Marshall O. Porter, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran had active service from August 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and February 2014 rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that the issue of the disability rating for posttraumatic stress disorder was part of the original appeal.  In a rating decision of February 2014, the RO granted a 100 percent disability rating effective September 8, 2010, the date of the claim.  This is a full grant of the benefit sought on appeal.  Therefore, the issue is no longer on appeal.

In a VA Form 9 of April 2013, the Veteran had requested a Board hearing in Washington, DC.  In a May 19, 2014, the Veteran's attorney withdrew the request for the hearing.


FINDING OF FACT

On May 19, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, via his attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to entitlement to the issues of service connection for a cervical spine condition, mouth cancer and malaria, and the disability rating for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In a May 2014, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal.  

Thus, the Board finds the Veteran withdrew his appeal as to the issue of entitlement to service connection for a cervical spine condition, mouth cancer and malaria, and the disability rating for bilateral hearing loss.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


